Citation Nr: 1214179	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  97-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation.

3.  Entitlement to direct service connection for vascular disease/cardiovascular disease, to include as due to exposure to ionizing radiation.

4.  Entitlement to direct service connection for a cerebrovascular accident, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for osteoporosis/osteopenia, including left hip, ankle, and toe fractures, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for vascular disease/cardiovascular disease as secondary to a service-connected disability (claimed as secondary to PTSD).

8.  Entitlement to service connection for a cerebrovascular accident as secondary to a service-connected disability (claimed as secondary to PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1958 to August 1962.  

The issues listed on the title page, except for the PTSD issue, are before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on December 18, 2009, pursuant to a Joint Motion for Partial Remand.  That order vacated a July 2008 Board decision as to these issues and remanded them for additional development.  The matters were previously remanded by the Court in December 2000.  These issues initially arose from a January 1996 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The PTSD issue arose from the Veteran's appeal of a March 2003 rating decision.  

In January 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The PTSD issue was remanded by the Board for additional development in July 2008.  The Board remanded the other issues on appeal in accordance with the Court's order in June 2010.  The requested development as to these issues has been substantially completed.

The issue on appeal concerning entitlement to service connection for a vascular disease has also been revised to include cardiovascular disease.  The Board finds the issue is more appropriately addressed as such given the Veteran's statements in support of this claim.

The Board notes that the Veteran has, in essence, asserted an alternative theory of entitlement to service connection for vascular disease/cardiovascular disease and cerebrovascular accident as secondary to PTSD.  While this matter was not addressed in the Court's remand, the Board finds the matter has been raised and must be appropriately adjudicated.  The direct service connection claims and secondary claims in this case are extremely complex, independently, and are not matters found to be inextricably intertwined.  The Court has held that bifurcation of a claim is generally a matter within VA discretion.  See Rice v. Shinseki, 22 Vet. App. 447, 45, n. 7 (2009).  The Board finds bifurcation of the direct and secondary service connection issues is appropriate.  The Veteran is not prejudiced by this determination and the action will allow an adequate appellate review of the direct service connection claims that have been pending for years.  

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to the PTSD issue has been revised to include consideration of the other applicable diagnoses of record in this case.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, service connection for vascular disease/cardiovascular disease as secondary to a service-connected disability (claimed as secondary to PTSD), and service connection for a cerebrovascular accident as secondary to a service-connected disability (claimed as secondary to PTSD), are addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Diabetes mellitus was not manifest during active service, was not manifest within one year of service or as a result of ionizing radiation exposure, and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  Hypertension was not manifest during active service, was not manifest within one year of service or as a result of ionizing radiation exposure, and is not shown to have developed as a result of an established event, injury, or disease during active service.

4.  Vascular disease/cardiovascular disease was not manifest during active service, was not manifest within one year of service or as a result of ionizing radiation exposure, and is not shown to have developed as a result of an established event, injury, or disease during active service.

5.  A cerebrovascular accident was not manifest during active service, was not manifest within one year of service or as a result of ionizing radiation exposure, and is not shown to have developed as a result of an established event, injury, or disease during active service.

6.  Osteoporosis/osteopenia, including left hip, ankle, and toe fractures, was not manifest during active service, was not manifest within one year of service or as a result of ionizing radiation exposure, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by military service and may not be presumed to be a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

2.  Hypertension was not incurred in or aggravated by military service and may not be presumed to be a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

3.  Vascular disease/cardiovascular disease, on a direct service-connection basis, was not incurred in or aggravated by military service and may not be presumed to be a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

4.  A cerebrovascular accident, on a direct service-connection basis, was not incurred in or aggravated by military service and may not be presumed to be a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

5.  Osteoporosis/osteopenia, including left hip, ankle, and toe fractures, was not incurred in or aggravated by military service and may not be presumed to be a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters dated in March 2002, May 2002, November 2004, and March 2006.  The issues on appeal were readjudicated in supplemental statements of the case dated in September 2011.  The VCAA correspondence notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in March 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes copies of service treatment records, service department and government agency reports, ship logs, declassified government records, VA treatment records, VA examination reports, VA medical opinions, private treatment records, private examination reports, medical journal articles, medical treatise and informational literature, buddy statements, internet source information, and the Veteran's statements and testimony in support of his claims.  

The Board notes that service records show the Veteran served as a machinist's mate aboard the USS ROWAN which participated in the atmospheric nuclear tests in OPERATION DOMINIC I and that he was exposed, to some extent, to ionizing radiation.  It is conceded that the Veteran is a "radiation-exposed veteran" for VA compensation and presumptive service-connection purposes.  See 38 C.F.R. § 3.309(d)(3) (2011).  The present appeal, however, involves diseases which have not been recognized by applicable VA law as diseases specific to radiation-exposed veterans.  

In a February 1994 report the service department verified the Veteran's participation while serving aboard the USS ROWAN in 1962 and that he had worn a dosimeter.  An April 1994 report from the Department of Energy noted a total radiation dose exposure for whole body gamma was 20 mrem (identified as a measure of a thousand rem (roentgen equivalent man)).  A July 1999 Defense Threat Reduction Agency found the Veteran's plutonium bioassay showed he was exposed to a total of five attocuries of plutonium activity.  The Veteran contends, in essence, that he was exposed to a greater amount of radiation during active service and that he has disabilities including diabetes mellitus and osteoporosis/osteopenia, including residuals of left hip, ankle, and toe fractures, due to exposure to ionizing radiation.  

The Board notes that the VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  The claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  

By correspondence dated in June 2011 the Social Security Administration (SSA) reported that medical records related to the Veteran's claim for disability benefits could not be located after exhaustive and comprehensive searches and that further efforts would be futile.  The Veteran has been adequately notified of the evidence obtained in support of the claims addressed in this decision and of the efforts taken to assist him in obtaining other evidence, including as to the efforts to obtain SSA records and of his responsibilities in providing information in support of his claims.  Although the Veteran has asserted, in essence, that his service department dosimetry film badge was improperly handled and implied that it may have been deliberately destroyed, there is no probative or corroborating evidence of record indicating either that this actually occurred or that the Veteran was, in fact, exposed to a greater amount of radiation during active service than shown by the available records.  The Veteran has provided statements describing alleged radiation exposure events during active service which the Board finds to be incapable of verification, such as his personal experience of having seen the bones in his hands like an X-ray image and having his image superimposed on his ship's bulkhead as a result of the explosion from nuclear device testing.  The medical evidence of record also includes an August 2011 report addressing the causes of osteoporosis that are more common than radiation exposure and noting that several of these more common factors were involved in the Veteran's case.  

Although the record includes extensive information concerning the atmospheric nuclear testing during OPERATION DOMINIC I and the health affects of radiation exposure, the Board finds that the Veteran has not provided sufficient information to identify and locate any existing records.  He is shown to have been adequately informed of the type of information necessary for VA assistance in substantiating his claims.  In correspondence dated in August 2011 he reported that he had no additional evidence to submit in support of his claims.  The Board finds that all reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the issues on appeal have been exhausted and further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if an examiner is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

In this case, the issues addressed in this decision were previously remanded by the Board for additional development.  The Court has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  In correspondence received by the Board in November 2011, the Veteran's attorney asserted that a July 2011 VA examination and presumably an associated August 2011 addendum to the examination report were non-compliant with the remand orders due to the examiner having failed to specifically address treatise evidence.  It was also asserted that the examiner had, in essence, improperly applied radiation exposure guideline and had failed to consider an opinion from "Dr. J. Lekson" that was favorable to the Veteran.  The Board finds no merit to these claims.  The July 2011 VA examiner is shown to have substantially complied with the remand orders and the provided reports indicate the claims file was thoroughly reviewed.  In his August 2011 addendum report the examiner specifically referred to internet source information the Veteran had provided in support of his claims.  Although the examiner did not specifically address an article provided concerning heart disease and stroke and radiation therapy treatment, the Board notes the Veteran's claim involves ionizing atmospheric nuclear weapons tests radiation exposure not radiation therapy treatment as described in that article.  While the July and August 2011 VA reports did not specifically refer to the May 2, 1997, VA Form 21-4138 signed by "J. Lekson," presumably a VA medical health care provider, on page two of the July 2011 report the examiner referred to the attorney's April 8, 2010, letter to the Board which quoted the pertinent information from that May 2, 1997, statement asserted as favorable to the Veteran's claim.  

The Board further finds that VA medical opinions obtained in this case as to the issues addressed in this decision are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Presumptive service connection can be granted for certain diseases, including diabetes mellitus, cardiovascular disease, hypertension, and osteomalacia, if manifest to a degree of 10 percent or more within one year of separation from active service.  These diseases are identified by specific regulation and are presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination as to whether evidence establishes that a veteran engaged in combat with the enemy must be resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has also held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Court has "expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).


Radiation Claims

VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The term radiation-exposed veteran means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device (including OPERATION DOMONIC I); the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii). 

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2) ; 38 C.F.R. § 3.309(d) . 

VA regulations provide that in claims involving radiation exposure in which a radiogenic disease first became manifest after service and not manifest to a compensable degree within any applicable presumptive period an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2011).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not have one of the presumptive diseases listed in 38 C.F.R. § 3.309(d)(2), the development procedures provided in 38 C.F.R. § 3.311 may apply if a veteran has a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that prostate cancer and skin cancer become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(2) . 

When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4). 



Factual Background and Analysis

Service treatment records are negative for complaint, treatment, or diagnosis of diabetes mellitus, hypertension, vascular disease/cardiovascular disease, cerebrovascular accident, or osteoporosis/osteopenia, including left hip, ankle, and toe fractures.  The Veteran's August 1962 separation examination revealed normal clinical evaluations of the heart, vascular system, endocrine system, lower extremities, feet, musculoskeletal systems, and neurologic system.  

Service records are negative for awards or medals indicative of combat.  The service department verified in February 1994 that the Veteran had participated in a test involving the atmospheric detonation of a nuclear device while serving aboard the USS ROWAN in 1962.  The report also indicated that he had worn a dosimeter.  OPERATION DOMINIC I is shown to have involved atmospheric nuclear testing activities over the period from April 25, 1962, to December 31, 1962.  An April 1994 Department of Energy report showed that the Veteran's total radiation dose exposure for whole body gamma was 20 mrem (milli (or one thousandth) roentgen equivalent man).  

In correspondence to the Veteran dated in July 1999 the Defense Threat Reduction Agency noted that his plutonium bioassay showed he was exposed to a total of five attocuries of plutonium activity.  The report indicated that the minimum detectable activity (MDA ) of 132 attocuries was the smallest amount of plutonium needed to assure detection above the plutonium level commonly found in samples from the U.S. general population who were exposed only to worldwide fallout from nuclear testing and that about 98 percent of the general population samples measured below the MDA.  The Veteran was informed that his bioassay did not reflect a positive plutonium contribution for participation in atmospheric nuclear testing and could not be confidently distinguished from the general population.  Therefore, accurate comparisons between the Brookhaven National Laboratory (BNL) bioassay result and the plutonium level predicted from the Nuclear Test Personnel Review (NTPR) Program's internal dose reconstruction was not possible. 

The evidence of record demonstrates that a diagnosis of diabetes mellitus was provided in 1986 and that the Veteran had a cerebrovascular accident in 1989.  Records show he fractured his left hip after slipping on ice in 1990, fractured bones in his feet in 1993 and 1994, fractured his left ankle in 1994, and that bone density studies in August 1994 revealed evidence of osteopenia in the spine and right hip.  

In statements and testimony in support of his claims the Veteran asserted that his diabetes mellitus, hypertension, vascular disease/cardiovascular disease, cerebrovascular accident, and osteoporosis/osteopenia developed as a result of his radiation exposure during active service.  He submitted documents in support of his claims including lay statements, internet source materials, articles, and medical literature.  An article on the environmental and health effects of nuclear fallout from the Chernobyl accident noted that the radioactivity released from that explosion was estimated to be a minimum of 90 million curies and that other estimates were as much as seven times that amount.  

In a May 2, 1997, VA Form 21-4138, Statement in Support of Claim, J.K. noted that he had followed the Veteran at the Cincinnati, Ohio, VA Medical Center, and attested to his diagnoses including diabetes, hypertension, vascular disease, stroke, broken hip, ankles, and toes, and osteoporosis.  J.K. stated that he was "not qualified to determine whether or what conditions are related to his radiation exposure," but that "[c]ertainly, the number and nature of at least some of his ailments warrant comparison with other individuals with the same exposure history." 

An October 2002 VA Form 21-4138, signed by P.K. who was identified as a doctor at the Cincinnati VA Medical Center, provided a list of the Veteran's medical disorders including coronary artery disease, diabetes mellitus, hypertension, and osteoporosis.  A December 2002 VA Form 21-4138 is also of record and was purportedly provided by D.P.S., M.D., but was unsigned.  A handwritten statement at the top of each of these documents indicates heart and vascular disease with "[p]ossible cause ionizing [r]adiation in [m]ilitary."  It is unclear, however, as to whether this statement was an opinion actually provided by either physician.  In correspondence dated in December 2002 to another physician Dr. D.P.S., identified as a cardiologist, noted the Veteran had a past medical history of radiation exposure, but provided no opinion as to the etiology of his present disorders.  

A July 2011 VA examination report summarized the evidence of record and physical examination findings and found that the Veteran had stable osteopenia of the hips, healed left intertrochanteric fracture with screw fixation, and periarticular and foot osteopenia.  It was noted that his foot osteopenia was nonspecific and, in essence, was of the nature seen in disuse osteoporosis.  The examiner noted that the Veteran was shown to have been exposed to a total radiation dose for whole body gamma of 20 mrem.  It was further noted that according to the American Nuclear Society the average dose per individual from all sources of radiation was about 620 mrem per year and that the International Standards allowed a total of 5,000 mrems per year for individual working with and around radioactive materials.  It was the examiner's opinion that the Veteran's osteopenia and/or osteoporosis was not related to active service to include inservice radiation exposure.  The examiner concluded that there was no statistical or epidemiological medical evidence to substantiate the claim that the Veteran's condition was related to radiation exposure.  

In an August 2011 addendum the examiner summarized the information of record as to the amount of the Veteran's radiation exposure in service and found that the Veteran had been exposed to a miniscule amount of radiation.  The Veteran's total radiation dose exposure of 20 mrem was noted to be less than the exposure of a medical diagnostic X-ray series which could generate 39 mrem.  It was also noted that information the Veteran provided indicated radiation exposure was one of several factors that could contribute to osteopenia leading to osteoporosis, but that the more common causes of osteoporosis were age, reduced intake of calcium and vitamin D, low testosterone, a history of fractures as an adult, alcoholism, and lack of physical activity.  Several of these were noted to be factors that affected the Veteran.  The examiner further noted that it was relevant in this case that the Veteran was exposed to an extremely small and well-documented amount of radiation and that he "clearly did not receive a dose great enough to qualify as damaging to his skeletal system."  The weight of the medical literature was found not supportive of the Veteran's contentions as to etiology.  

Based upon the evidence of record, the Board finds that diabetes mellitus, hypertension, vascular disease/cardiovascular disease, cerebrovascular accident, and osteoporosis/osteopenia, including residual left hip, ankle, and toe fractures, were not manifest during active service, that a presumptive disease was not manifest within one year of service or as a result of ionizing radiation exposure, and that the post-service manifestation of these disorders are not shown to have developed as a result of an established event, injury, or disease during active service.  The articles and medical literature provided by the Veteran do not suggest that diabetes mellitus, hypertension, vascular disease/cardiovascular disease, cerebrovascular accident, or osteoporosis/osteopenia should be considered radiogenic diseases for VA presumptive service connection purposes.  The Board finds that competent scientific or medical evidence which is statistically significant or epidemiologically valid was not obtained which demonstrates that the present claims involve radiogenic diseases.  The Board, therefore, finds that the claimed disorders are not radiogenic diseases under 38 C.F.R. § 3.311(b)(2) and that the evidence of record does not indicate they should otherwise be considered radiogenic diseases.  

Although the August 2011 VA medical opinion specifically addressed the relationship between the Veteran's osteopenia and his exposure to radiation during active service, the examiner also provided a broader opinion that the Veteran's medical "condition" was not considered to be related to his radiation exposure.  The Board finds that the July 2011 and August 2011 opinions thoroughly addressed the Veteran's demonstrated radiation exposure in service and that they are persuasive that the present disorders at issue are not related to service given the miniscule amount of radiation exposure the Veteran was found to have received.  The amount of radiation exposure reported by the Department of Energy in April 1994 is found to adequately demonstrate the Veteran's actual radiation exposure during active service, to include as a result of his participation in atmospheric nuclear testing aboard the USS ROWAN.  The Veteran's statements, in essence, asserting that he had received a greater amount of ionizing radiation exposure during that testing are not consistent with the evidence of record and are found to be not credible.  He is not shown to be a combat veteran for VA compensation purposes.  There is also no corroborating evidence, nor any objective evidence, substantiating his claims that he sustained physical injuries as a result of radiation exposure in service.

The Board further finds that the May 2, 1997, statement of Dr. J.L. is not probative of the Veteran's claims.  Dr. J.L. specifically stated that he was not qualified to relate the Veteran's disabilities to radiation exposure and the part of his statement that may be construed as favorable to the Veteran's claims is too vague and nonspecific to be of any probative value.  The Board also finds that the statements of record purportedly submitted by Drs. D.P.S. and P.K. are not credible opinions as to etiology because they are not supported by any medical or factual rationale.  

The October 2002 and December 2002 documents are additionally found not to be credible representations of actual etiology opinions provided by these physicians.  In determining whether evidence submitted by a veteran is credible the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App, 512 (2004)).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements as to the issues addressed in this decision are no more than mere conclusory assertions of a nexus between his present medical disorders and his radiation exposure during active service.  As the questions of a relationship to service for these disorders involves complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The Board notes that the Veteran does not contend and that the evidence does not show that these disorders were manifest during service or within the first post-service year or that any symptoms related to the disorders had continued since active service.  The service treatment records are negative for complaint, treatment, abnormality, or diagnosis referable to diabetes mellitus, hypertension, vascular disease/cardiovascular disease, cerebrovascular accident, osteopenia, osteoporosis, or left hip, ankle, or toe fractures.  The earliest evidence of diabetes mellitus, hypertension, vascular disease/cardiovascular disease, or a cerebrovascular accident was more than 20 years after service.  In the absence of evidence of a radiogenic disease under 38 C.F.R. § 3.311(b)(2) or competent scientific or medical evidence which is statistically significant or epidemiologically valid demonstrating a radiogenic disease, the Board finds entitlement to service connection for diabetes mellitus, hypertension, vascular disease/cardiovascular disease, cerebrovascular accident, and osteoporosis/osteopenia, including residual left hip, ankle, and toe fractures, must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.






							
ORDER

Entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for vascular disease/cardiovascular disease, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for cerebrovascular accident, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for osteoporosis/osteopenia, including left hip, ankle, and toe fractures, to include as due to exposure to ionizing radiation, is denied.


REMAND

A review of the record reveals that the psychiatric disorder issue on appeal involves complex and conflicting psychiatric opinions and that in July 2008 the Board remanded the service connection issue of PTSD for additional development, to include that the Veteran's claims file be reviewed by a panel of "two VA psychiatrists, if feasible," for opinions as to the etiology of any current psychiatric disorder and whether a diagnosis of PTSD was warranted under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th edition, (DSM-IV) criteria.  Thus, the Veteran underwent an additional VA examination in June 2011 and his claims file was reviewed by a panel of two VA examiners albeit the record shows that the examiners were both clinical psychologists.  

The Veteran's attorney in correspondence dated in November 2011 asserted that the June 2011 VA PTSD examination findings were inadequate because the examiner's "conclusion necessarily constitutes an impermissible credibility determination."  It was implied that VA had conceded that the Veteran participated in OPERATION DOMINIC I and that the examiner had erroneously concluded that the Veteran was not present during nuclear weapons testing.  However, this may be an inaccurate interpretation of the examiner's report which actually stated that the Veteran's description of his "trauma" was not credible.  The Board, does agree, however, that is it unclear as to whether the examiner used the term "trauma" as a medical term as opposed to the use of a broader term such as "event".  Further clarification is warranted in this regard. 

The Board notes further that although the attorney, citing Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007), also asserted the examiner had impermissibly made credibility determinations in rejecting the Veteran's statements regarding his PTSD stressors, the Board finds the examiner, as a medical professional, is competent to make conclusions as to the sufficiency of reported stressors.  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997) (the sufficiency of a stressor is a clinical determination for an examining mental health professional the requirements of which are that (1) a person must have been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response must have involved intense fear, helplessness, or horror.).  The Board, however, agrees that any credibility determinations necessary in this case must be made by the Board without reliance upon a medical examiner's opinion as to credibility.  

It is also significant to note that subsequent to the Board's July 2008 remand of the PTSD issue on appeal the Court's 2009 decision in Clemons, 23 Vet. App. 1, held that other psychiatric disorder diagnoses reasonably raised by the symptoms described must be considered as part of the PTSD claim.  Effective July 13, 2010, VA regulations related to PTSD claims were also revised to address claims when a stressor is related to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).  Additionally, the Court in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), held that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  

The Board finds that appellate review of the issues for secondary service connection for cardiovascular disorders and a cerebrovascular accident must be deferred pending resolution of the inextricably intertwined acquired psychiatric disorder claim.  In support of his claims the Veteran provided copies of medical articles including a January 2007 article addressing a relationship between PTSD and coronary heart disease.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

The Board further notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, his appeal should be considered under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

The Board finds that the Veteran's reported stressor of having participated in atmospheric nuclear testing during active service is verified by the evidence of record.  His reports of other specific events in service, however, are not currently verified including his reports of specific events associated with his personal experiences during nuclear tests, his having participated in rescue operations involving pilots subjected to shark attacks, his reports of having been involved in combat with North Korean forces in 1959, his reports of having been aboard ship in 1959 during the bombardment of the North Korean coast, his having been aboard the USS BLACK in 1961 in Laos when the rear stack on the ship was shot and rendered inoperable, his having been aboard the USS BLACK patrolling the Formosa Straights in 1961 with potential life-threatening encounters with Chinese forces, and his having experienced an event in 1962 aboard the USS ROWAN when the ship's generator bearings went out and he was unable to remove himself to a place of safety.  

That the Veteran was a participant during OPERATION DOMINIC I and may be reasonably assumed to have witnessed a test explosion is established.  The Board notes, however, that specific stressors or possible stress-inducing events associated with his related personal experiences are incapable of verification based upon the available evidence.  As to the Veteran's claims that he killed 1,200 North Koreans while rescuing 300 United States Marines in 1959, that he rescued crashed pilots at sea, that his ship had fired upon the North Korean coast, that his ship had been fired upon and damaged near Laos, that his ship had an encounter with Chinese military forces in the Formosa Straights, and that in 1962 aboard the USS ROWAN his ship's generator bearings went out and he was unable to remove himself to a place of safety, the Board finds that he had not provided information sufficient for a records custodian to conduct a search for any existing records.  Additional VA assistance as to these events is not required.  See 38 C.F.R. § 3.159(c)(2).  It is also significant to note that during his June 2004 VA PTSD examination he reported that the incident involving his having killed 1,200 North Koreans and rescued 300 Marines had not been documented.  The Board further finds that, based upon the demonstrated and established circumstances of the Veteran's service from August 1958 to August 1962, the specific stressor events as to this specific matter are inherently incredible.  See 38 C.F.R. § 3.159(d).

Pertinent medical evidence of record reveals that the Veteran has been provided various psychiatric diagnoses, including generalized anxiety disorder, PTSD, major depressive disorder, dysthymia, dysthymic disorder, PTSS (posttraumatic stress syndrome), adjustment disorder, personality disorder not otherwise specified, and mental disorder not otherwise specific related to medical conditions.  VA hospital records dated in January 1998 show the Veteran was referred to the PTSD program from the mental hygiene clinic where he had been first seen the previous year.  The examiner provided discharge diagnoses including adjustment disorder with depressed mood and noted a severe current level of stress secondary to marital discord and an inability to work because of a stroke.  It was also noted that the Veteran's childhood included some severe family chaos and abandonment, as well as sexual abuse, but that he did not have typical type I military stressors consistent with PTSD.  The examiner noted that he did have a type III stressor in that he observed an atomic blast, but that at the time of the stressor he had neither intense fear nor feelings of helplessness and consequently did not meet the criteria for a diagnosis of PTSD.  Subsequent VA treatment and group therapy notes include diagnoses of PTSD and general anxiety disorder.  

In VA correspondence dated in July 1999, G.W.L., M.D., a staff psychiatrist, noted clinicians in the PTSD program felt the Veteran did not fully met the DSM-IV (American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th edition) criteria for a diagnosis of PTSD and provided his opinions as to the Veteran's PTSD symptoms.  It was noted that the Veteran could not pinpoint the start of his nightmares and flashbacks, but that they had become more frequent in the past few years.  His dreams and flashbacks of sailing through the debris falling from the mushroom cloud and being able to see through the skin of his hands like an X-ray were phenomena that were likely dream material rather than actual occurrences.  His nightmares were noted to be frightening to him and he often awoke with panic which met two of the reexperiencing criteria for PTSD.  The examiner noted that his avoidance symptoms were more difficult to categorize as they also related to the severe marital discord he had experienced.  His difficulty falling and staying asleep were noted to be pretty clearly due to the traumatic event, but that his irritability, angry outburst, and difficulty concentrating likely had multiple etiologies.  It was noted that the PTSD program clinicians felt that the event itself did not meet the criteria of threatening actual death or serious injury, but the examiner stated that it "clearly did involve intense fear and helplessness."  The examiner commented that it was difficult to assess whether at the time of the event the Veteran felt himself at risk of injury or death.  It was noted that that was clearly the situation in his nightmares and that he had read a great deal about the cavalier manner in which the military exposed personnel to radiation in the days of the cold war and that he had come to believe that they did endanger his life and that several of his chronic medical conditions could be related to his radiation exposure.  It was the opinion of Dr. G.W.L. that the Veteran experienced "significant symptoms which directly or indirectly relate to his experience" and that his life had been disrupted by his reexperiencing of the event.  Current diagnoses of PTSD and generalized anxiety disorder were provided, but it was noted that whether the event itself meets criteria for a PTSD diagnosis was apparently a matter of opinion.  

A July 2002 VA examination report by a clinical neuropsychologist noted the Veteran had participated in OPERATION DOMINIC I and had witnessed a nuclear device explosion.  The examiner noted the Veteran provided a military history that was significant for issues involving his having been subjected to a noisy generator, his having been aboard a ship that was a mere seven miles from a nuclear device test in the Pacific with severe shock-waves that rocked the ship and light so bright he could see his bones, and his having been involved in retrieving the bodies of pilots who appeared to have been half eaten by sharks.  It was noted the Veteran complained of intrusive, distressing recollections of trauma, recurrent distressing dreams of the event, a decreased interest in significant activities, a restricted range of affect, a sense of a foreshortened future along with a dismal end, sleep disturbance, and hypervigilance.  The examiner noted he seemed to be generally irritable and that he spoke of the bomb test explosion and retrieval of shark-eaten bodies in a manner which seemed genuinely horrifying.  Psychological tests, including the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), were found to be invalid and suggested severe exaggeration.  Diagnoses were provided including mental disorder not otherwise specified, due to general medical condition, and by history PTSD, generalized anxiety disorder, dysthymic disorder, and major depression.  In summary, the examiner found that the Veteran's "history, current clinical interview, and psychological testing were not necessarily inconsistent with the diagnosis of [PTSD] although his psychological testing suggests he may be exaggerating somewhat."  

A December 2002 VA examination report from the July 2002 examiner noted that a review of the claims file had been requested for an opinion as to whether the Veteran's observance of an atomic explosion was in and of itself sufficient to warrant a diagnosis of PTSD and to address whether other diagnoses such as dysthymia might be due to his physical condition.  The examiner provided a thorough summary of the evidence of record and noted that there was no evidence of emotional trauma or PTSD symptoms prior to 1996.  The July 1999 correspondence of Dr. G.W.L. was summarized as were the July 2002 VA examination findings.  The examiner stated that after reviewing the claims file and the Veteran's history and psychological testing it was his opinion that the Veteran did not meet the criteria regarding exposure to a traumatic event.  It was his opinion that the Veteran had been obsessing over seeing a nuclear blast for years and had apparently convinced himself that he deserved compensation.  It was noted that his claims of physical disease had apparently not been attributed to radiation exposure and he had apparently shifted his focus to PTSD and had been modifying his story over time in a possible attempt to make it fit DSM-IV criteria.  In conclusion, the examiner found there seemed to be a fairly good argument against the diagnosis of PTSD and that the previous diagnosis of mental disorder due to a general medical condition was a parsimonious way of summing up the Veteran's emotional disorders.  The Veteran's symptoms of anxiety and depression were found to be directly related to his deteriorating health and should be subsumed under the diagnosis of mental health disorder, not otherwise specified, due to general medical conditions.  

A May 2004 private psychological evaluation noted the Veteran was administered standardized tests and a structured interview and that test findings could not be interpreted because both the MMPI and the Million Clinical Multiaxial Inventory were invalid.  Malingering and secondary gain or a deliberate distortion of facts could not be ruled out.  It was noted that the Veteran was not a credible interviewee and that he asserted numerous symptoms consistent with PTSD, but simultaneously declared himself fully competent to participate in years of employment without loss of time.  In summary, it was noted that the Veteran posed a challenging and confusing picture of emotional distress in that he asserted having been troubled by massive amounts of emotional distress since 1962, but not having sought benefits until 1990 or treatment for PTSD before 1997.  This presented what seemed to be a contradiction in that he was proud of having had consistent employment without interruption or treatment for emotional distress from 1962 to 1989, but that it was unclear to the examiner how he could have experienced three nightmares each evening since 1962 with two flashbacks each day without it interrupting his activities of daily living.  The examiner noted that undoubtedly the Veteran had exposure to emotionally and physically traumatic events, but that his assertions and his invalidation of the tests administered suggested a pre-existing personality disorder and/or symptom magnification may be present which interferes with the degree to which PTSD is operating.  The diagnoses included chronic PTSD, dysthymia, and rule out cognitive disorder secondary to stroke.  

A June 2004 VA psychiatric examination report summarized the evidence of record including additional stressor events the Veteran reported in correspondence dated in May 2002.  The examiner concluded that the Veteran did not have PTSD and stated that based upon a review of his records and information gathered during the current evaluation it seemed the Veteran's preoccupation and fear had developed since his military discharge.  It was noted that his overall level of traumatic stress exposure during military service appeared to be low and that he specifically indicated that he did not experience fear or helplessness at the time he was exposed to military trauma.  The examiner provided a thorough report of the evaluation and noted that properly diagnosing the Veteran was complicated by his inconsistent reports of symptoms, his poor insight into his condition, his motivation to obtain disability benefits, and his complicated medical history that had an impact of unknown extent on his mental health.  It was further noted that at the time of the evaluation he did not endorse symptoms of depression and did not appear to experience significant anxiety or worry.  The diagnoses included psychotic disorder, not otherwise specified, anxiety disorder, not otherwise specified, and nightmare disorder.  The examiner found that the nightmare disorder was related to service on the basis that the content of his nightmares was consistently about atomic bomb testing.  It was noted that there was no evidence of delusional thinking prior to the Veteran's stroke in 1989, but that it was possible that he was able to function adequately without treatment until his stroke and associated physical disabilities added additional stress and reduced his ability to manage his symptoms.  

In VA correspondence dated in August 2007 Dr. G.W.L. reported that the Veteran had been receiving outpatient treatment under his care for approximately nine years.  It was noted that although the PTSD program found he did not meet the full criteria for a diagnosis of PTSD his reports of almost nightly nightmares of the bomb blast and occasional flashbacks met the criteria for re-experiencing.  Dr. G.W.L. found that in summary the Veteran meet the criteria for PTSS with significant re-experiencing symptoms of an event that itself may not meet strict criteria for a traumatic event.  It was further noted that the Veteran appeared to believe that witnessing the bomb tests was harmful to him and others and that this belief had led to ongoing nightmares and occasional flashbacks.  While some of his fears of permanent physical damage from radiation were not always grounded in scientific fact, they did represent a genuine affective reaction.  It was additionally noted that he would meet the full criteria for nightmare disorder, but that this diagnosis was subsumed in the diagnosis of PTSS originally provided by the PTSD team in 1998.  

In a December 2009 VA treatment report Dr. G.W.L. noted he had treated the Veteran during the years he was in a program at the main hospital and that his diagnoses were dysthymia, also identified as chronic depression, and PTSS, which was identified as provided because he did not meet the full criteria for a diagnosis of PTSD.  It was noted his main problem had been nighttime awaking due to nightmares about H-bombs he witnessed in the Pacific. 

Reports dated in June 2011 and July 2011 by a panel of two VA clinical psychologists, in essence, found that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD because his description of trauma was not credible and because his response to the trauma of witnessing nuclear bomb testing did not meet criterion A for a diagnosis of PTSD.  The examiner, S.W., also noted that the Veteran was not a credible historian and that a diagnosis of nightmare disorder would not be provided at that time.  His dysthymic disorder was found to be less likely caused by or otherwise related to service because there was no evidence of mental health complaints or disorders in service and because his reports of his military experiences was not credible.  It was noted that the Veteran was interviewed and that the claims file and electronic VA medical records were reviewed.  When asked about his traumatic experiences in service the Veteran reported having been in 39 testing bomb explosions and that the bombs gave off X-rays such that he was able to see the veins, blood, and pumping hearts of servicemen close to him and the bones of others in the distance.  He stated the flesh had melted off his hand.  He also reported that the captain of his ship had called upon him to rescue 300 Marines being held by North Koreans.  The examiner noted that the Veteran stated he had sleep problems, flashbacks, and difficulty thinking and concentrating, but that he was not asked specifically about any other symptoms because of the outlandish nature of his stories that were not consistent with the places, types, and circumstances of his service.  

In a September 2011 VA treatment report Dr. G.W.L. again provided diagnoses of dysthymia and PTSS.  It was noted the Veteran continued to have almost nightly dreams and nightmares related to his witnessing H-bomb tests in the Pacific.  

In light of the complex and conflicting medical evidence in this case and the requirement of compliance with the instructions of the prior remand, the Board finds that further development is required.  While events the Veteran addressed in statements in support of his claim as to having participated in OPERATION DOMINIC I are to, some limited extent, verified, his other specific and more traumatic descriptions of stressor events are found to be not verified and not consistent with the circumstances of his service.  He is not a combat veteran for VA compensation purposes.  The Board also notes that personality disorders are not diseases or injuries for VA compensation purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The claims should be returned to the June 2011 and July 2011 VA clinical psychologists, or other appropriate specialists, for clarification of the provided opinions.  It should be noted that, presently, the only verified stressor event involves the Veteran's having participated in atmospheric nuclear testing during OPERATION DOMINIC I.

Specific clarification must be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has an acquired psychiatric disorder, to include a nightmare disorder, as a result of a verified event during active service.  The significance, if any, of attempted psychological testing should be addressed.  Whether any psychiatric disorder was manifest for an identifiable period of time, but later resolved, during the course of this appeal must be addressed.  As to any requested opinion if an examiner is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  There is no need, however, to eliminate all lesser probabilities or to ascertain greater probabilities.  

Opinions should be provided based on the results of a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  After completion of the above, and in light of any favorable decision on the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD, undertake any indicated development (to include obtaining a medical opinion) on the Veteran's claims for service connection for vascular disease/cardiovascular disease and cerebrovascular accident, both claimed as secondary to a service-connected disability (claimed as secondary to PTSD).

3.  After completion of the above and other any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


